

REPATRIATION AGREEMENT AND TERMINATION OF RELOCATION SERVICES AGREEMENT FOR
LONG-TERM ASSIGNMENT


This Repatriation Agreement and Termination of Relocation Services Agreement for
Long-Term Assignment (this “Repatriation Agreement”) is made on May 1, 2019
between Cimpress USA Incorporated (“Home Company” or “Cimpress”) and Maarten
Wensveen (“You”). Capitalized terms used and not defined in this Repatriation
Agreement have the respective meanings assigned to them in the Assignment
Agreement (as defined below).


WHEREAS, the parties have entered into a Relocation Services Agreement for
Long-Term Assignment, dated October 3, 2017 (the “Assignment Agreement”); and


WHEREAS, the parties hereto desire to terminate the Assignment Agreement on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.Termination of the Assignment Agreement.


Subject to the terms and this Repatriation Agreement, the Assignment Agreement
is hereby terminated as of June 30, 2019 (the “Termination Date”). From and
after the Termination Date, the Assignment Agreement will be of no further force
or effect, and the rights and obligations of each of the parties thereunder
shall terminate. The parties agree that, as from the Termination Date, Your
place of work, as referred to in Your employment documentation, shall be
Waltham, MA, USA (“Home Country”) in the offices of Home Company.


2.Position.


Your position at Home Company will be EVP & Chief Technology Officer reporting
to President & CEO. Your manager will discuss with You the major
responsibilities for Your role and any measures or targets that may apply to
You. Home Company may change Your title from time to time and/or require that
You undertake any role for which Your skills and experience are suitable.


3.Employment Status.


All terms and conditions of Your existing employment documentation with Home
Company, dated March 1, 2015, remain unchanged, as amended from time to time in
relation to Your compensation. Please refer to Your employment contract for
additional information regarding Cimpress’ policies and procedures that will
continue to apply to You in Your new role, including but not limited to
conditions regarding non-disclosure, assignment of inventions, non-competition,
non-solicitation and the other policies and procedures referred to therein.
Nothing in this Repatriation Agreement shall be construed to guarantee
employment. Either You or Cimpress may terminate Your employment relationship in
accordance with the terms and conditions of Your employment documentation.


4.Repatriation Benefits.


In connection with Your repatriation to Home Country, Home Company agrees to
provide You with the following Repatriation Benefits:


(a)Departure Assistance. Cimpress will assist with Your departure from Host
Country, by providing support for closing utility accounts, serving notice on
Your lease, and closing bank accounts, among others.


(b)Moving expenses. Cimpress will organize and bear the cost of shipping Your
household goods to Home Country up to a maximum of 35 m3 (8659 lbs) for You + 10
m3 (2475 lbs) for Your spouse and 2 m3 (504 lbs) per dependent child living with
You. The shipping costs cover:


•Air shipment from Switzerland to USA
•Ground shipment from Switzerland to the Netherlands
•Storage of remaining household goods in Switzerland


(c)Cost of Living Allowance (COLA). Effective on the Termination Date, Cimpress
shall stop the payment of the Cost of Living Allowance.


5.Tax Assistance.


Cimpress will arrange for a pre-departure tax consultation between You and a tax
advisor (reasonably agreed upon by You and Cimpress) to discuss Your compliance
with Host Country departure laws. Cimpress will also arrange for a tax
consultation between You and a tax advisor (reasonably agreed upon by You and
Cimpress) following Your return to Home Country to discuss compliance /
re-enrollment in Home Country's tax system.


Failure to complete legal tax clearance procedures prior to departure may result
in delays in the shipment of Your household goods and/or penalties and legal
liabilities. You will be held responsible if legal tax clearance is incomplete
prior to Your departure.


The Home Company will cover the costs for tax advice to assist in the
preparation and filing of Home Country and Host Country tax returns during the
first year of employment with the Home Company following Your repatriation.


6.Health insurance.


Upon the Termination Date You and Your family will be eligible to enroll in the
Company’s benefit plans. The Company’s Benefits Team will reach out to You to
assist with any questions You might have on this.


7.Confidentiality.


You understand that this Repatriation Agreement is a confidential matter between
You and Cimpress and that other employees may have different arrangements with
Cimpress and its affiliated companies. Accordingly, You agree to keep the terms
of this Repatriation Agreement confidential and not disclose them to other
employees of Cimpress and its affiliated companies, other than those who need to
know the terms of this Repatriation Agreement in order to carry out their duties
for Cimpress or its affiliated companies.


8.Miscellaneous.


(a)This Repatriation Agreement and all related documents, and all matters
arising out of or relating to this Repatriation Agreement, whether sounding in
contract, tort, or statute are governed by, and construed in accordance with,
the laws of the Commonwealth of Massachusetts, without giving effect to the
conflict of laws provisions thereof.


(b)This Repatriation Agreement and each of the terms and provisions hereof may
only be amended, modified, waived or supplemented by an agreement in writing
signed by each party.


(c)This Repatriation Agreement may be executed in counterparts, each of which is
deemed an original, but all of which constitutes one and the same agreement.
Delivery of an executed counterpart of this Repatriation Agreement
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Repatriation Agreement.


(d)The headings in this Repatriation Agreement are for reference only and do not
affect the interpretation of this Repatriation Agreement.


(e)This Repatriation Agreement constitutes the sole and entire agreement between
the parties with respect to the subject matter contained herein and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.


IN WITNESS WHEREOF, the parties have executed this Repatriation Agreement as of
the date first written above.




CIMPRESS USA INCORPORATED
 
 
By: /s/Julia Fernandez Cocimano
 






Name: Julia Fernandez Cocimano
Title: Immigration & Mobility Manager








/s/Maarten Wensveen
Maarten Wensveen








